 Case 5:21-cv-01247-JWH-SP Document 21 Filed 09/13/21 Page 1 of 3 Page ID #:78


1    DAVID C. MARCUS (CA Bar No. 158704)
2
     (Email: david.marcus@wilmerhale.com)
     WILMER CUTLER PICKERING
3     HALE AND DORR LLP
4    350 South Grand Avenue, Suite 2400
     Los Angeles, California 90071
5    Telephone: (213) 443-5312
6    Facsimile: (213) 443-5400

7    Attorneys for Banc of America Merchant Services, LLC & Fiserv, Inc.
8
                        UNITED STATES DISTRICT COURT
9
                      CENTRAL DISTRICT OF CALIFORNIA
10

11                              EASTERN DIVISION
12
     SHEILA WALDER d/b/a SHEILA’S            Case No. 5:21-cv-01247-JWH-SP
13   MOBILE SPA & SHEILA WALDER
     MOBILE SP, individually and on behalf
14                                           STIPULATION ORDER EXTENDING
     of all others similarly situated,
15                                           TIME TO RESPOND TO THE
                   Plaintiffs,
                                             COMPLAINT
16
          v.
17
     BANC OF AMERICA MERCHANT                 Judge:        Hon. John W. Holcomb
18   SERVICES, LLC, and FISERV, INC.,         Trial Date:   Not Assigned
19                                            Action Filed: July 27, 2021
                Defendants.
20

21

22

23

24

25

26

27

28

      STIPULATION AND [PROPOSED] ORDER EXTENDING TIME TO RESPOND TO
                              THE COMPLAINT
                         CASE NO. 5:21-cv-01247-JWH-SP
     Case 5:21-cv-01247-JWH-SP Document 21 Filed 09/13/21 Page 2 of 3 Page ID #:79




 1                                     STIPULATION
 2          Plaintiff Sheila Walder d/b/a Sheila’s Mobile Spa & Shelias Walder Mobile
 3    Sp, and Defendants Banc of America Merchant Services, LLC and Fiserv, Inc.,
 4    collectively referred to as the “Parties,” by and through their undersigned counsel,
 5    hereby stipulate and agree as follows:
 6          WHEREAS, Plaintiffs filed the Complaint in the above-captioned action on
 7    July 27, 2021;
 8          WHEREAS, service on Banc of America Merchant Services, LLC and
 9    Fiserv, Inc. was completed by waivers of service executed on August 12, 2021;
10          WHEREAS, the time for Banc of America Merchant Services, LLC and
11    Fiserv, Inc. to file and serve their responses to the Complaint is currently October
12    12, 2021;
13          WHEREAS, the Parties are engaged in discussions and informal exchange
14    of documents to review and evaluate this matter;
15          WHEREAS, the Parties agree and submit that good cause exists to extend
16    the time by which Defendants must file and serve a response to the complaint;
17          WHEREAS, C.D. Cal. Local Rule 7‐1 permits this Court to extend the time
18    period to respond to the Complaint;
19          WHEREAS, there has been no prior extension of time to respond to the
20    Complaint;
21          IT IS HEREBY STIPULATED AND AGREED, subject to approval by the
22    Court, by the Parties through their counsel, that the time for Defendants to file and
23    serve their response to the complaint shall be extended to November 11, 2021.
24

25    Dated: September 13, 2021             MCCUNE WRIGHT AREVALO, LLP
26

27
                                            By: /s/ Elaine S. Kusel
                                        2
28
       STIPULATION AND [PROPOSED] ORDER EXTENDING TIME TO RESPOND TO
                               THE COMPLAINT
                          CASE NO. 5:21-cv-01247-JWH-SP
     Case 5:21-cv-01247-JWH-SP Document 21 Filed 09/13/21 Page 3 of 3 Page ID #:80




 1
                                             Elaine S. Kusel, Attorney for Sheila Walder
                                             d/b/a Sheila’s Mobile Spa & Sheilas Walder
 2                                           Mobile Sp
 3

 4

 5                                           WILMER CUTLER PICKERING
                                                   HALE AND DORR LLP
 6                                           By: /s/ David C. Marcus
 7                                           David C. Marcus, Attorney for Banc of
                                             America Merchants Services, LLC and
 8                                           Fiserv, Inc.
 9

10

11

12                                     Filer’s Attestation
13         Pursuant to Local Rule 5-4.34(a)(2)(i), David C. Marcus hereby attests that
14    concurrence in the filing of this document has been obtained.
15         I, David C. Marcus, further hereby attest that all other signatories on whose
16    behalf this filing is submitted concur to the filing of its content and have
17    authorized the filing.
18                                                         /s/ David C. Marcus
19                                                         David C. Marcus
20

21

22

23

24

25

26

27
                                        3
28
       STIPULATION AND [PROPOSED] ORDER EXTENDING TIME TO RESPOND TO
                               THE COMPLAINT
                          CASE NO. 5:21-cv-01247-JWH-SP
